Bleckley, Chief Justice.
The facts appear in the official report. The sole exception is, that the court erred in not granting a non-suit. The one questionable fact on the merits was, whether Dickson stationed himself too far forward, in taking his position upon the car loaded with lumber. We think this was for the jury, and that the court did not err in referring it to them. The evidence makes it plain that there was no reason for Dickson to anticipate that the train would be stopped suddenly, or that any one would give a signal to stop but himself. Our conclusion is, that there was no error in refusing to grant a nonsuit.
Judgment affirmed.